Sanders, J.
(dissenting) — State Farm claims entitlement to a laundry list of otherwise confidential and personally invasive “financial documents,” asserting these documents (and Mr. Tran’s oral examination about those documents in an examination under oath) might provide evidence that Mr. Tran had a “motive [to] submit[ ] a fraudulent claim.” Br. of Resp’t at 8. However, according to State Farm, “whether the insured actually submitted a fraudulent claim is not the issue.” Br. of Resp’t at 24. State Farm summarized its argument in its brief:
Under the circumstances, Tran Comm’s claim might have been fraudulent. Or it might not have been. State Farm could not tell because Tran Comm deliberately refused to produce the documents or answer the questions that would have assisted State Farm in making this determination. Under these circumstances, State Farm was justified in denying the claim for breach of the policy conditions.
Id. at 18.
To begin we must make some careful factual distinctions as to what Tran produced and what, on the advice of counsel, he refused to produce.
Eventually Tran did produce all documents he claimed to have in his possession regarding the circumstances of the theft as well as the existence and value of the items he claimed were stolen. Additionally Tran answered all questions put to him by his insurer, which he said he could *234answer, in a telephone interview shortly after the loss and again several months later in an 87-page examination under oath.
The insurance company claims, and I surmise it is probably true, Mr. Tran did not come forward with this discovery in a timely manner, notwithstanding Tran’s claim that some of the delays were justified by factors beyond his control such as his difficulty with the language, his absence from Tran Comm during normal business hours because of his full-time employment as a Boeing engineer, etc. I would also concede these circumstances, and others, justified State Farm’s suspicion of the validity of this claim—although an insurer need not justify its suspicions to this court as a condition precedent to investigating them.
As to what Tran refused to produce, State Farm sent Tran a comprehensive list of many requested documents in January 1993. This was at a time when Tran was claiming a loss of business income. Tran concedes some of the documents later withheld would be relevant for that purpose; however, even after Tran dropped the loss of income claim State Farm did not reciprocally delete the disputed list of items from its discovery request.
Ultimately the sticking point was a long list of disputed documents that State Farm demanded but which Tran refused to produce, stating:
I have substantiated my ownership of the items [stolen], their actual cost to me, and whom they were purchased from. State Farm has the invoices, the cancelled checks, photos, sworn testimony—everything reasonably necessary to prove the claim. Yet they still will not pay the claim. I am not a criminal. I have worked hard all my life, in Vietnam and in this country. I resent being treated so unfairly and with such suspicion just because I am Vietnamese.
Clerk’s Papers (CP) at 49.
The items Tran refused to produce are as follows:
8. Your client’s personal income tax returns for the last four years.
*23512. Any correspondence or written communication with any creditor or other person to whom your client owed money in the 12 months immediately preceding the loss, including but not limited to any notice of delinquency, writs of execution, notices of garnishment, or hens, summons, and complaints, or threats of litigation received by your client in the 12 months prior to the loss.
13. W-2 forms, K-l or any other records your client may have indicating your client’s employment for the last four years prior to the loss.
15. Any and all documents reflecting savings accounts, checking accounts, money market accounts, money management accounts, other investment accounts or otherwise reflecting assets held by your client for the 12 months prior to the loss.
16. All bank statements for the 12 months immediately preceding the loss on any account held by your client, or on which your client was a signor.
17. All statements for the 12 months immediately preceding the loss on any and all charge cards held by your client.
18. A list of all your client’s debts in excess of $5,000 owed as of the date of loss. The list should include:
a. The creditors;
b. The date the debt was incurred;
c. The original amount of indebtedness;
d. The amount owed at the time of the loss;
e. The original origin or reason for the debt.
19. The tax returns of Tran Communication for the last four years.
21. The following records of Tran Communication from the commencement of the business through the present:
*236a. All canceled checks and bank statements;
b. All receipts and statements for any and all invoices or purchases by the business;
c. All inventories;
d. All business and occupation tax records;
e. All receipts and other records of sales;
f. All “end of sale” daily reports;
g. All profit and loss statements and balance sheets for the business;
h. All sales journals, recap reports, cash register tapes, sales invoices, and other records that document the rental or sale of inventory;
i. All bank statements with canceled checks, credit card receipts, and deposit slips for accounts used or connected with the business;
j. All purchase invoices, purchase journals, exchange slips or transfer slips, sales receipts, or other documents showing the purchase, sale, or transfer of any inventory;
k. W-2 forms for all employees including names, addresses, and telephone numbers for previous and current employees.
CP at 314-17 (Ex. C-1).
What the majority, or State Farm, fails to articulate is how the items on this list, if produced, could prove “fraud.” To establish fraud, one must prove, by clear, cogent, and convincing evidence (1) representation of an existing fact; (2) materiality; (3) falsity; (4) speaker’s knowledge of its falsity; (5) speaker’s intention that it shall be acted upon by the plaintiff; (6) plaintiffs ignorance of falsity; (7) reliance; (8) right to rely; and (9) damages. Chen v. State, 86 Wn. App. 183, 188, 937 P.2d 612 (1997) (citing Hoffer v. State, 110 Wn.2d 415, 425, 755 P.2d 781 (1988)).
I agree with State Farm that it should not be required to *237prove fraud to deny the claim if “it was the insured who deliberately refused to provide it with the very information needed to determine whether the claim was fraudulent.” State Farm’s Supplemental Br. at 15. However, the question still remains: How could the documents withheld provide “information needed to determine whether the claim was fraudulent”?
Perhaps something on the list might relate to a particular item claimed by Tran to have been stolen; however, as I understand the facts, State Farm would not narrow or justify its demand on this ground. Neither did Tran intentionally withhold documents specifically relating to the theft or loss. No, the dispute here is not over discovery about items allegedly stolen, nor the facts of the theft, but rather disclosure of the intimate details of Tran’s economic life otherwise completely unrelated to the loss in question.
Nor are we here concerned with demonstrating Tran allegedly sustained a loss arguably impossible for him to actually sustain given his economic circumstances. This man is a Boeing engineer with a reasonable income and borrowing power obviously making the ownership of $7,900 worth of inventory and business items well within the realm of the possible. A different situation might have arisen if the claimed loss were much more substantial; however, such a justification for broad economic discovery simply does not exist under these facts.
Had Tran contractually agreed to produce some disputed document which he later refused to produce, his claim might properly be dismissed. However, I can find no specific contractual duty to produce any of the disputed documents within the four corners of this insurance contract.
The policy does require Tran to provide “a description of the lost or damaged property” and, at the insurer’s request, provide “complete inventories of the damaged and undamaged property” with “quantities, costs, values and amount of loss claimed,” and allow the insurer to inspect the “records proving the loss.” CP at 268 (Policy, § I Conditions, para. 3(b), (e), and (f)). But Tran complied with this duty.
*238A further clause, however, requires the insured to “cooperate” with his insurer in the investigation of the claim and an additional provision allows the insurer to “examine and audit your books and records as they relate to this policy . . . .” CP at 269 (Policy § I Conditions, para. 3(i)); CP at 284 (Policy § I and § II Common Conditions, para. 4).
Prior case law from this jurisdiction construes these and similar clauses to permit discovery only of that which is material to a claim, not as a license to burden the insured, or invade his privacy, with demands for the immaterial.9 We must protect insureds from company demands which push the envelope of permissible discovery to simply create a “noncooperation” pretext to deny the claim.
The reason behind this requirement as it relates to the usual cooperation clause was well stated by the North Carolina Supreme Court which explained the cooperation clause
does not grant to the insurer an unlimited right to roam at will through all of the insureds’ financial records without the restriction of reasonableness and specificity. Such an obligation would subject an insured to endless document production, including every check they might have tendered and every automatic teller withdrawal they might have made, as the insurer fished for evidence on which to build an arson defense.
Chavis v. State Farm Fire & Cas. Co., 317 N.C. 683, 346 *239S.E.2d 496, 499 (1986).10 State Farm’s demand seems very similar to that which was reviewed in North Carolina.
Furthermore, as the majority notes, the rule of materiality is plainly the rule in this jurisdiction. See Majority at 224 (“the insurer’s requests for information must be material to the circumstances giving rise to liability on its part.”); see also Pilgrim v. State Farm Fire & Cas. Ins. Co., 89 Wn. App. 712, 719-20, 950 P.2d 479 (1997) (“the insurer can only require an insured to provide answers to material requests, that is, matters concerning a subject reasonably relevant and germane to the insurer’s investigation .... Put another way, an insured does not need to supply information unrelated to the policy or investigation of the claim.”).11
So we return to the claimed relation of a man’s wealth to his honesty. What if it were shown that Tran were heavily in debt? What if he lost money in his business? What if it were shown he diverted, at a sacrificial level, his earned income to the support of loved ones who remained in the land of their birth despite the ravages of communist tyranny? Does this mean Tran faked the loss—or even raise an inference to that effect?
What if the disclosure revealed Tran as a man of means, debt free, and prosperous? Does this mean he would not seek to increase his wealth even further by filing a dishonest claim? The annals of this court and human experience seem to stand in opposition to this inference as well.
*240Had Tran produced the requested financial documents the insurance company would be no closer to establishing fraud than it is without the documents.
I disagree with the majority’s position that Tran’s “failure to provide this information hampered State Farm’s ability to determine the validity of Tran’s claim.” Majority at 231. Honesty dwells in the heart, not the wallet.
Johnson, J, concurs with Sanders, J.

The Uniform Declaratory Judgments Act invoked by Tran provides an appropriate mechanism to resolve what disputed documents must he produced under the contract of insurance. See RCW 7.24.020 (“A person interested under a . . . written contract. . . may have determined any question of construction . . . arising under the . . . contract. . . and obtain a declaration of rights . . . thereunder.”). I am at a loss to explain why Tran cannot seek the aid of the court to determine his disputed contractual duties without losing the benefit of the insurance coverage for which he previously paid a premium. The majority’s answer to this claim (summary judgment may be had in declaratory judgment actions) is really no answer. Would it not be a better alternative to allow Tran the opportunity to comply rather than dismiss his claim if all or some of these documents are determined by the court to be subject to production?


See also Happy Hank Auction Co. v. American Eagle Fire Ins. Co., 286 A.D. 505, 509, 145 N.Y.S.2d 206, 211 (1955), aff’d in part, modified in part on other grounds, 1 N.Y.2d 534, 136 N.E.2d 842, 154 N.Y.S.2d 870 (1956) (insurance companies “have no license to harass [their insured] with aimless questions and demands for documents, or with random shots in the dark.”).


See also 8 John Alan Appleman & Jean Appleman, Insurance Law and Practice § 4772, at 215-19 (1981) (“A breach of the cooperation clause by the insured will operate to relieve the insurer of liability under the policy. But a lack of cooperation in an insubstantial or immaterial matter would not have such an effect.” (footnotes omitted)); 44 Am. Jur. 2d, Insurance § 1433, at 382 (1982) (“While a cooperation clause may require the insured, when requested for such information, to give full particulars of the accident, he need not go into unnecessary details or make an exhaustive investigation of the circumstances attending the accident.”).